 
 
IV 
108th CONGRESS
2d Session
H. RES. 562 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2004 
Mr. Reyes submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Honoring and congratulating Don Haskins on his 50 years of contributions to the game of basketball and his efforts in support of diversity in sports. 
 
Whereas Don Haskins was a high school basketball star at Enid High School in Enid, Oklahoma, earning multiple All-Conference and All-State honors; 
Whereas Don Haskins played college basketball at Oklahoma A&M, serving as team captain and winning All-Conference and All-College Tournament Most Valuable Player awards; 
Whereas in 1961 Don Haskins became the coach of the men’s basketball team at Texas Western College, which was later renamed the University of Texas at El Paso; 
Whereas on March 19, 1966, as coach of the Texas Western Miners, Don Haskins became the first coach to start 5 African-American players in the National Collegiate Athletic Association Men’s Basketball Championship Game, accelerating the pace of integration in college basketball and bringing the game into the modern era; 
Whereas the Texas Western Miners won the 1966 NCAA Men’s Basketball National Championship in one of the biggest upsets in tournament history; 
Whereas over the course of his career Don Haskins also coached the Miners to 33 winning seasons, seven Western Athletic Conference championships, four Western Athletic Conference tournament titles, and 21 post-season appearances; and 
Whereas Don Haskins became known to El Pasoans and college basketball fans across America as “The Bear” for his work ethic and court-side enthusiasm: Now, therefore, be it 
 
That the House of Representatives honors and congratulates Don Haskins on his 50 years of contributions to the game of basketball and his efforts in support of diversity in sports. 
 
